Citation Nr: 1721988	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-09 855	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


	
REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1964 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This case was previously before the Board in August 2014 at which time they were remanded for additional development.  It has now returned to the Board.  

The Board notes that the Veteran was previously represented by Robert W. Gillikin, II, in August 2014.  See VA From 21-22, Appointment of Individual as Claimant's Representative received in August 2012.  However, in July 2017, he submitted a second VA Form 21-22a, in favor of Military Order of the Purple Heart (thereby revoking the power of attorney of Mr. Gillikin).  See 38 C.F.R. § 14.631(f)(1) (2016).  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange or other herbicide agents while in military service.

2.  Hypertension is not presumptively related to Agent Orange or herbicide agents.

3.  The Veteran's hypertension was not present in service or manifest to a compensable degree within one year of service discharge, and is not otherwise related to service, to include presumed herbicide agent exposure, or service-connected diabetes mellitus.

4.  The Veteran's psychiatric disorder, diagnosed as depression, did not originate in service and is not otherwise related to service and was not caused or aggravated by service-connected stroke residuals.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include depression are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated April 26, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  VA medical opinions were obtained in December 2016.  These examination reports are thorough and adequate, and thus are sufficient to base a decision as well as address service connection for hypertension on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  The Veteran has not alleged any prejudice caused by a deficiency in the most recent examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims  under the VCAA.  The appeal will be based on the evidence of record.  

Law and Analysis

The Veteran is seeking service connection for hypertension and psychiatric disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, such as cardiovascular-renal disease (including hypertension), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 (e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  However, hypertension is not included on the specific list of presumptive diseases, and VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 38 C.F.R. § 3.309 (e), Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A.  Hypertension

The Veteran asserts that his hypertension is the result of his presumed exposure to Agent Orange while serving in Vietnam.  In the alternative, he argues that his hypertension is caused, or made worse, by his service-connected diabetes mellitus.  Direct service connection was also considered by the RO during the course of this appeal.

The Veteran's DD-214 shows that he served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  However, as noted, hypertension is not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection. 38 C.F.R. §§ 3.307 , 3.309.  The Board finds that the Veteran's claim must be denied on this basis.

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with 2 or more readings on at least 3 different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

With this in mind, service treatment records fail to reveal any evidence of elevated blood pressure readings sufficiently high to require treatment, or to result in a diagnosis of hypertension prior to the Veteran's separation in June 1968.  In fact at separation, he had a systolic blood pressure of 116 and a diastolic blood pressure of 74.  The Veteran also denied having, or ever having had, high blood pressure in the accompanying report of medical history.  As such, there is no evidence of hypertension during active military service.

There is also no objective evidence that the Veteran was diagnosed as having hypertension within one year of his service discharge.  In a December 2010 opinion, the VA examiner noted the onset of the hypertension as 2002.  Following review of the claims file and examination of the Veteran, the examiner concluded that it is less likely than not that the Veteran's hypertension is a complication of diabetes as it was diagnosed prior to the onset of diabetes and there is no evidence of diabetic nephropathy.  

Pursuant to the Board's August 2014 remand, the Veteran underwent a VA examination in December 2016 for the specific purpose of obtaining an opinion as to whether or not his hypertension was associated in any way to his period of service (including his presumed in-service exposure to herbicides) and/or related to his service-connected diabetes mellitus.

The Veteran reported that he "had no idea when his hypertension was diagnosed, but that he had been taking blood pressure medication for quite a while and that it was found during a routine examination.  Following review of the claim file and examination of the Veteran, the examiner concluded that it is less likely than not (less than 50 percent probability) incurred in or caused by service.  She explained that the Veteran had normal blood pressure readings during his entire period of service.  In addition, he has essential hypertension, which is the diagnosis in 95% of cases of hypertension and, by definition, is not caused by any event as it is a primary disorder in and of itself. 

The examiner explained that the Veteran's hypertension had not been caused by his diabetes as, medically, diabetes is only implicated as a cause in the cases of people who have diabetic nephropathy to the degree that nephrotic range proteinuria occurs; she noted that the Veteran did not have this.  Instead the examiner reiterated that the Veteran has essential hypertension (the diagnosis in 95% of cases of hypertension) and, by definition, is not secondary to or caused by any other disease, including diabetes as it is a primary disorder in and of itself.

The examiner noted that the Veteran had been on as many as two medications but was taking none now, so there was no indication of progression or aggravation.  The examiner concluded that therefore, it was less as likely as not that the Veteran suffered from hypertension that was either caused by, or had permanently been aggravated by, a service-connected diabetes mellitus. 

Based on the foregoing, the Board finds that service connection for hypertension is not warranted.  The single medical opinion on file fails to support the Veteran's claim and is highly probative as it is based upon a review of the claims file and supported by an expressed rationale.  The VA examiner considered the course of the Veteran's hypertension, the results of clinical evaluation, and the Veteran's credible lay statements as reasoning for why it was less likely than not the Veteran's service-connected diabetes mellitus, plays any role in the development or chronic worsening of the hypertension.  There are no favorable competent opinions of record, and no other medical evidence of record suggests such a relationship.  

Absent evidence of a nexus between the claimed hypertension and the service-connected diabetes mellitus, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra; see also, Wallin, Reiber, supra.

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of hypertension, the Board notes that service treatment records do not show an actual diagnosis of hypertension.  There is also no evidence of hypertension within one year of separation from his period of active duty, in 1976.  Because a diagnosis of hypertension was not demonstrated until years following his separation from active duty, the Veteran may not be allowed service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Furthermore, there is no competent evidence linking hypertension to the Veteran's military service many years earlier and he has not submitted any medical opinion that relates it to service/events therein, including his presumed herbicide exposure therein. 

To the extent the Veteran's statements purport to provide a nexus opinion between his hypertension and service-connected diabetes mellitus and/or presumed in-service herbicide exposure, the Board notes determining such etiology (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the complexities of the cardiovascular system, the various causes and risk factors of hypertension, as well as the inherently medical question of how remote exposure to herbicides in service may have contributed to bring about the post-service onset of hypertension, and so is beyond the scope of knowledge of a lay person.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his hypertension, the probative value of his opinion is outweighed by that of the VA examiner, who clearly has the expertise, training and education to address such etiology.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


B.  Psychiatric Disorder to include Depression

The Veteran asserts that his psychiatric symptoms are the result of his military service.  In the alternative, he argues that his hypertension is caused, or made worse, by his service-connected cerebrovascular accident (CVA) with right-sided facial weakness.

Service connection for an acquired psychiatric disorder to include depression is not warranted.  Service treatment records are entirely negative for psychiatric abnormality of any sort, including major depressive disorder, either in the way of a relevant subjective complaints or objective clinical findings.  At separation in June 1968, the Veteran denied depression, excessive worry, or nervous trouble of any sort and clinical evaluation of his psychiatric system was normal.

There are also no medical records immediately after the Veteran's service discharge that contain a diagnosis of depression.  The earliest medical evidence of treatment for psychiatric symptomatology is found in VA clinical records beginning in March 2009, when the Veteran's depression was considered controlled.  A depression screening at that time was negative.  These treatment records do not suggest that any psychiatric symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service or to any event of service at that time.  

The Veteran was afforded VA examination in connection with his claim in December 2010.  He reported that his private primary care provider placed him on the antidepressant Lexapro in 2007 after the death of his wife.  He explained that he began services at the VA late in 2007 and that medication was changed to citalopram, which he continued to be on to the present day.  The examiner noted that his primary care screening from December 2007 was entirely negative for any depression symptoms, and that the only other primary care screening was from March 2009 and again this was entirely negative for any depression.  The examiner noted that primary care notes from November 2009 indicated that his depression was controlled with the Veteran functioning well in numerous areas of his life.  However, it is unclear whether the Veteran was currently suffering from depression or whether the examiner's findings reflected no psychiatric diagnosis at all.

In a November 2012 follow-up note the Veteran's major depressive disorder was considered in sustained remission on medication.  

The Veteran underwent additional VA examination in December 2016.  The examiner interviewed the Veteran, reviewed service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected therein.  He also reviewed the 2010 VA medical opinion.  Following examination of the Veteran, the examiner concluded that the Veteran did not meet the diagnostic criteria for any mental disorder.  She essentially based this conclusion on the Veteran report that he was not currently taking any psychotropic medication and that he denied any symptoms of depression.  

Based on the foregoing, the Board finds that the Veteran does not have a psychiatric disorder that is etiologically related to service.  The Board first finds significant the considerable lapse in time between service and any psychiatric symptoms/complaints.  The Veteran denied any pertinent symptoms at service discharge, and pertinent complaints do not arise in post-service treatment records until decades after service.  The earliest relevant medical evidence is found in VA clinical records dated in 2007, almost 40 years after his separation from service.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran). 

Furthermore, there is no competent evidence linking major depressive disorder or any psychiatric disorder to the Veteran's military service many years earlier and he has not submitted any medical opinion that relates it to his service/events therein.  The Board notes that while the most recent VA examiner determined that the Veteran's depression was in remission and had resolved, that finding does not mean that the Veteran does not meet the criteria for a current diagnosis.  In fact, VA examiners noted the Veteran had a remote history of depression, which he first reported in 2007 following the death of his wife.  At the time of VA examination in 2016, the Veteran's symptoms were very well controlled and in remission due to medication, which he continues to take.  Therefore the claim may not be denied simply because the depression has resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

There is also no probative and competent medical evidence of record to indicate that the service-connected CVA residuals play any role in the development or worsening of the Veteran's depression.  Notably, both of the medical opinions on file fail to support the Veteran's claim and together are highly probative as they are based upon a complete review of the claims file and supported by an expressed rationale.  The VA examiners considered the course of the Veteran's major depressive disorder, the results of their personal clinical evaluations, and the Veteran's belief that depression developed or was made worse by his stroke.  As a result, they were both able to fully address the salient question as to the origin of the Veteran's depression.  There are no favorable competent opinions of record.

Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra; see also, Wallin, Reiber, supra. 

Again, to the extent the Veteran's statements purport to provide a nexus opinion between his claimed disorder and service and/or service-connected disability, the Board notes determining the etiology of major depressive disorder (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the various types of mental disorders, the psychosocial and environmental problems that contribute to mental disorders, as well as the medical question of whether one disorder is etiologically related to another disorder, and so is beyond the scope of knowledge of a lay person.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson supra; Woehlaert supra, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his major depressive disorder years after service, the probative value of his opinion is outweighed by that of the VA examiner, who clearly does have the expertise, training and education to address such etiology.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107 (b).


ORDER

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


